NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 13-4423
                                     ____________

         IN RE: ASBESTOS PRODUCTS LIABILITY LITIGATION (No. VI)

          ANGIE SMIDDY, as daughter, next friend and representative of the
                Estate of Bobbie Jean Eledge Crawford, Decedent,

                                                                     Appellant


                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                (D. C. No. 2-09-cv-74631 and MDL No. 2-01-md-00875)
                     District Judge: Honorable Eduardo C. Robreno


                       Submitted under Third Circuit LAR 34.1(a)
                                   on June 6, 2014

              Before: HARDIMAN, SCIRICA and ROTH, Circuit Judges

                          (Opinion filed: December 17, 2014)



                                     O P I N I O N*



ROTH, Circuit Judge:


___________________

* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Angie Smiddy appeals the District Court’s October 16, 2013, order dismissing her

complaint with prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to

comply with Administrative Order No. 12 (AO 12). We will affirm.

I.     Background

       This appeal comes to us from a Multidistrict Litigation asbestos case, MDL 875,

pending before the U.S. District Court for the Eastern District of Pennsylvania. Smiddy

alleges that her mother, Bobbie Crawford, was exposed to asbestos and other chemicals

brought home by Crawford’s husband on his work clothes from his job at Alcoa, Inc.

Crawford handled and washed her husband’s clothing in their washing machine. As a

result of this exposure, Crawford allegedly developed desquamative interstitial

pneumonitis (DIP), which ultimately led to her death. On September 11, 2008, Smiddy

filed a wrongful death action on her mother’s behalf against Alcoa in the U.S. District

Court for the Eastern District of Tennessee, which transferred the case over her objection

to MDL 875 based on identification of the case as an asbestos personal injury action.

       The District Court overseeing MDL 875 issued AO 12 to “facilitate the

expeditious movement of pending cases.” AO 12 requires a plaintiff complaining of an

asbestos-related injury to “submit to the court a copy of the medical diagnosing report or

opinion upon which the plaintiff now relies for the prosecution of claims as if to

withstand a dispositive motion.” If the plaintiff fails to comply with the order, AO 12

provides that the District Court may dismiss the case pursuant to Federal Rule of Civil

Procedure 41(b).



                                             2
          On June 15, 2010, Smiddy submitted an affidavit from Dr. Peter Carter, who

opined that Crawford’s terminal lung disease was caused by her exposure to a variety of

contaminants, including asbestos.1 On October 22, 2010, the District Court, noting the

unique nature of the exposure in this case, ordered Smiddy to “supply an Administrative

Order 12 ‘medical diagnosing report or opinion,’ which shall include and elaborate upon

the causal nexus between all of the substances Ms. Crawford was exposed to, and her

specific disease processes, chronic obstructive pulmonary disease and idiopathic

pulmonary fibrosis [(IPF)].” The District Court also directed Smiddy to provide an

amended affidavit from Dr. Carter, in support of his conclusion that “exposure to heavy

metals and contaminates [sic] is a known and well documented cause of lung disease.”

Smiddy requested discovery and an extension of time to comply with AO 12. On

November 15, 2010, the Magistrate Judge ordered Alcoa to respond to Smiddy’s

discovery request and granted Smiddy an extension to submit a proper AO 12 medical

report.

          Alcoa filed a motion for reconsideration contending it did not have to participate

in limited discovery until the court found that Smiddy had submitted a sufficient medical

opinion. Smiddy moved to compel Alcoa to comply with the Magistrate Judge’s order.

Nine months later, on September 13, 2011, while the motions were still pending, Smiddy

submitted an additional affidavit of Dr. Carter, which supplemented the contents of his


1
 Dr. Carter’s non-exhaustive list of contaminants included beryllium dust, aluminum
dust, aluminum oxide dust, carbon dust, carbonate carbon, iron dust, zinc dust, copper
dust, alumina dust, magnesium dust, lithium particles, cobalt particles, and/or nickel dust,
and asbestos.
                                                3
first affidavit with general information regarding the causal link between the exposures

experienced by Crawford and her lung disease. Dr. Carter added that he “would be able

to provide greater detail concerning these issues if [he were] able to review more

information concerning the type of chemicals, the forms of the chemicals, and the level of

exposure [Crawford’s husband] experienced during the years he worked in the plants at

Alcoa.” On November 15, 2012, the District Court ordered Alcoa to respond to

Smiddy’s discovery request by December 31, 2012, and ordered Smiddy to file an AO 12

“medical diagnosing report or opinion” by January 30, 2013.

       According to Smiddy, on December 31, 2012, Alcoa produced documents

demonstrating a causal link between asbestos and two ailments, asbestosis and

mesothelioma, which are not at issue in her complaint. Smiddy did not move to compel

Alcoa to produce additional documents. Instead, on January 30, 2013, she submitted

another affidavit from Dr. Carter who reported that “[n]othing in Alcoa’s written

responses ha[d] changed [his] prior opinions in any manner.”

       On October 15, 2013, the District Court determined that the third affidavit was

“nearly identical to the report submitted on September 13, 2011, which was deemed

insufficient” and noted that Smiddy had three years to file a medical report or opinion

that could withstand a dispositive motion under AO 12. The District Court dismissed

Smiddy’s case with prejudice pursuant to Rule 41(b) for failure to comply with AO 12.

Smiddy appeals.




                                             4
II.    Discussion2

       “We review a district court’s interpretation of its own orders with deference,

particularly in the MDL context.” In re Asbestos Prods. Liab. Litig. (No. VI), 718 F.3d

236, 243 (3d Cir. 2013) (citing Gibbs v. Frank, 500 F.3d 202, 206 (3d Cir. 2007)). We

review a district court’s decision to dismiss a complaint under Rule 41(b) for an abuse of

discretion. In re Asbestos Prods. Liab. Litig. (No. VI), 718 F.3d at 243 (citing Emerson v.

Thiel College, 296 F.3d 184, 190 (3d Cir. 2002)). A dismissal pursuant to Rule 41(b) “is

only appropriate in limited circumstances and doubts should be resolved in favor of

reaching a decision on the merits.” Liggon-Redding v. Estate of Sugarman, 659 F.3d

258, 260 n.1 (3d Cir. 2011).

       Smiddy contends that Dr. Carter’s affidavit complied with AO 12 because, under

Tennessee law, “[m]edical evidence combined with lay evidence that an incident ‘could

be’ the cause of an injury can support a finding of causation.” Smiddy’s argument misses

the point, which is that she did not comply with AO 12 as it applies to the specific

contaminants and disease processes referred to in the complaint.

       Pursuant to the District Court’s order, Smiddy was required to show a causal

nexus between “all” of the substances Crawford was exposed to and her specific disease

processes, chronic obstructive pulmonary disease and IPF, as if to withstand a dispositive

motion. Dr. Carter did not, however, discuss Crawford’s medical records or the

progression of her diseases and how they were caused by the list of contaminants alleged

2
  The District Court had jurisdiction under 28 U.S.C. § 1407, which authorizes the
transfer to a single district court of cases presenting common issues of fact, and we have
jurisdiction under 28 U.S.C. § 1291.
                                             5
in the complaint. Although he concluded that those contaminants can cause general lung

disease, pulmonary fibrosis and chronic industrial bronchitis, Dr. Carter did not link the

substances to Crawford’s specific disease processes or explain how the medical evidence

he examined supported his conclusion. The Tennessee standard of causation does not

change the fact that Dr. Carter did not elaborate upon the nexus between the list of

substances and Crawford’s specific disease processes. Therefore, we conclude that the

District Court did not err in concluding that Dr. Carter’s affidavit was insufficient to

comply with its order.

       Smiddy also contends that the District Court failed to consider Alcoa’s violation of

the District Court’s discovery orders. According to Smiddy, the information concerning

the nature and levels of the exposures at issue would have allowed Dr. Carter to provide a

more complete opinion. However, Smiddy did not file a motion to compel further

discovery after Alcoa’s production in December 2012. Instead, she filed the affidavit

from Dr. Carter.

       Smiddy also argues that the district court should have mentioned and applied the

Poulis factors.3 We have recognized situations in which a District Court can dismiss an

action without expressly considering the Poulis factors. See, e.g., In re Asbestos Prods.

Liab. Litig. (No. VI), 718 F.3d 236, 247-48 (3d Cir. 2013); In re Asbestos Prods. Liab.

Litig., 543 F. App’x 202, 205-06 (3d Cir. 2013). For that reason, we give the District




3
 See the six factors enumerated in Poulis v. State Farm Fire and Casualty Co., 747 F.2d
863, 868 (3d Cir. 1984).
                                              6
Court’s decision “great deference” and review it only for abuse of discretion.4 Having

reviewed the record, we conclude that the District Court did not abuse its discretion in

this case.

         Finally, Smiddy contends that the District Court, instead of dismissing the case

pursuant to Rule 41(b), should have transferred the case back to Tennessee. The District

Court established a procedure for requests that a case be remanded to the original

transferor court. See MDL Administrative Order No. 18. Smiddy does not dispute that

she did not request remand pursuant to AO 18. Strict compliance with case management

and administrative orders is especially critical in MDL litigation. See In re Guidant

Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d 863, 867 (8th Cir. 2007).

Because Smiddy failed to file a proper motion under AO 18, the District Court did not err

in dismissing her case instead of transferring it to the Eastern District of Tennessee.

III.     Conclusion

         For the foregoing reasons, we will affirm the District Court’s order dismissing the

case pursuant to Rule 41(b).




4
    See Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992).
                                              7